KELLEY, Judge,
Dissenting.
I respectfully dissent. I believe that DOT has failed to satisfy the first prong of its burden of proof in license suspension cases.
As correctly stated by the majority, in order to meet its burden of proof in license suspension cases, DOT must show, inter alia, that the motorist was arrested for drunken driving by a police officer who had reasonable grounds to believe that the motorist was operating, or actually controlling or operating the movement of a motor vehicle, while under the influence of alcohol or a controlled substance. Vinansky.
In the present case, DOT did not present the testimony of the arresting officer to prove that there were reasonable grounds to believe Gasper was operating his truck while under the influence of alcohol. Instead, DOT presented the testimony of Officer Warner who was not present at the time Gasper was initially stopped.
Despite the state of the record, the majority concludes that there was sufficient evidence for the trial court to find that there were reasonable grounds for Warner, who was not the arresting officer, to believe that Gasper was operating his vehicle under the influence of alcohol. The majority holds that the reasonable belief that Gasper was under the influence of alcohol was supplied by what Warner observed such as, in Warner’s opinion, the unsatisfactory performance of the field sobriety tests administered by the arresting officer (Zerbe).
In support of its holding, the majority relies on this court’s decisions in Webster and Patterson. However, the distinguishing factor herein is that in Webster and Patterson, it was the arresting officer who testified as to *1204the basis for his conclusion that he had reasonable grounds to believe the motorist was operating a vehicle while under the influence of alcohol. As stated, in the present ease, it was not the arresting officer (Zerbe) who testified before the trial court as to his basis for the conclusion that Gasper was operating his vehicle under the influence of alcohol but an officer (Warner) who merely observed the interchange between Gasper and Zerbe.1
It may well be that an officer who has reasonable grounds is not the arresting officer, but it is necessary for an officer executing an arrest on anyone that he/she must be the officer who has the reasonable grounds. There must be total coherence within the mind and action of the law enforcement personnel when effecting the rights of an individual citizen or person of this Commonwealth.
It matters not whether the licensee’s possession of a license is considered a privilege or a right. The burden of proof with respect to the validity of the arrest is on the Commonwealth.
What concerns this writer is the lessening of the burden of proof on the Commonwealth in the process of suspending a license regardless of it being a right or privilege. In the case sub judice, the Commonwealth has clearly failed to have the arresting officer, who observed firsthand by vision and hearing the condition of the licensee to effectuate his arrest, testify as to the basis for his ultimately requesting that Gasper submit to chemical testing. Hearsay is not adequate to support the validity of the arrest.
Accordingly, I believe that the testimony of the arresting officer in this case is crucial in order for DOT to sustain the first prong of its burden of proof; therefore, the trial court erred in finding that the evidence presented was sufficient to meet this burden. I would reverse the order of the trial court.
PELLEGRINI, J., joins in this dissenting opinion.

. I note further that Warner came upon the scene after the initial stop; therefore, the record is devoid of any evidence of what occurred prior to the stop.